DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 06/08/2022. The examiner acknowledges the amendments to claims 1, 7 – 30, and 32 - 37. Claims 5 – 6 are cancelled. Claims 1 – 4 and 7 - 38 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 8 - 9, filed 06/08/2022, with respect to the objections to claims 17 – 18, 21, 25, and 30, USC 112(b) rejections of claims 14, 17 – 18, 26, 30, and 33 – 34,  USC 102 rejections of claims 1 – 4, 27 – 28, 30, 35, and USC 103 rejections of claims 15, 19 – 20, 22, 24 -26, 29, 31 – 34, and 36 - 38 have been fully considered and are persuasive.  The objections to claims 17 – 18, 21, 25, and 30, USC 112(b) rejections of claims 14, 17 – 18, 26, 30, and 33 – 34, USC 102 rejections of claims 1 – 4, 27 – 28, 30, 35, and USC 103 rejections of claims 15, 19 – 20, 22, 24 -26, 29, 31 – 34, and 36 - 38 have been withdrawn. 

Allowable Subject Matter
Claims 1 – 4 and 7 - 38 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses allowable subject matter comprising a Titanium layer of a casing coated with an electrically insulating ceramic which has lattice constants that match those of Titanium. The closest prior art of record, US 20050149139 A1 to Plicchi, et al. (cited in previous Office Action, hereinafter Plicchi), discloses an antenna (3) disposed within a ceramic insert (4) (Fig 1) and a titanium casing (C1) [0005]. However, Plicchi does not teach the ceramic has lattice constants that match those of Titanium
Claim 7 discloses allowable subject matter comprising a Titanium layer of a casing coated with hydrogel which has a gradient in cross-link density. Plicchi teaches a titanium casing (C1) [0005]. However, Plicci does not teach the titanium is coated with hydrogel which has a gradient in cross-link density.
Claim 16 discloses allowable subject matter because it positively recites a pressure sensor comprising a titanium foil. While it is common in the art to have pressure sensors protected by flexible foils or membranes, Titanium is primarily used in medical devices because it is rigid and typically does not deform as easily as softer metals.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791